Case 1:20-cv-00162-LEK-KJM Document 8 Filed 05/18/20 Page 1 of 19   PageID #: 46




                   IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII


 LONNELL REGINALD WIDEMAN,         )     CIV. NO.20-00162 LEK-KJM
 #A0180563,                        )
                                   )
                   Plaintiff,      )     ORDER DISMISSING COMPLAINT AND
                                   )     DENYING PRELIMINARY INJUNCTION
       vs.                         )
                                   )
 DAVID IGE, et al.,                )
                                   )
                   Defendants.     )
                                   )

                       ORDER DISMISSING COMPLAINT
                   AND DENYING PRELIMINARY INJUNCTION

       Pro Se Plaintiff Lonnell Reginald Wideman, a Hawaii state

 prisoner incarcerated at the Oahu Community Correctional Center

 (“OCCC”), brings this civil rights action pursuant to 42 U.S.C.

 § 1983 and the Hawaii State Tort Liability Act, Hawaii Revised

 Statutes (“HRS”) §§ 661-1 et seq.        Wideman alleges that

 Defendants,1 past and present Hawaii Governors, Hawaii Paroling

 Authority (“HPA”) officials, Department of Public Safety (“DPS”)

 officials, the Honolulu Police Department (“HPD”) and one



       1
        Wideman names: Governor David Ige, former Governor Neil
 Abercrombie; DPS Director Nolan Espinda, former Director Ted
 Sakai; DPD Phyllis Hironaka; HPA board members Edmund Hyun,
 Fituina Tua, Max Otani, Clayton H.W. Hee, Cheryl E. Inouye,
 former members Bert Masuoka, Joyce Hoshijo, and Michael Town; HPA
 Officers David Fujishiro, Kevin Rego and Administrator Tommy
 Johnson; Saguaro Correctional Center (“SCCC”) Warden Todd Thomas;
 the HPD and Officer Charles Sizemore, CoreCivic; the Honolulu
 Star Advertiser, and broadcast stations KHON 2, KITV 4, KFVE 5,
 KHNL 8, KGMB 9 (collectively, “Defendants”).
Case 1:20-cv-00162-LEK-KJM Document 8 Filed 05/18/20 Page 2 of 19   PageID #: 47



 officer, a Deputy Public Defender (“DPD”), and various Honolulu

 news media violated his constitutional rights and state tort law

 in 2012 when they allegedly conspired to improperly charge him

 with parole violations, denied him due process, revoked his

 parole, extended his term of sentence, and published his criminal

 history.

       For the following reasons, Wideman’s Complaint is DISMISSED

 for failure to state a claim pursuant to 28 U.S.C. § 1915A(b)(1)

 and § 1915(e)(2).     Because amendment is futile, this dismissal is

 with prejudice.

                               I. BACKGROUND

       Wideman provides no specific       facts to support his claims,

 beyond listing Defendants’ past and present positions with the

 state, the City and County of Honolulu, and within the media.

       Wideman, however, has raised these identical claims in two

 previous federal actions, one seeking habeas relief and the

 second seeking damages for alleged civil rights violations.             See

 Wideman v. Thomas, No. 1:14-cv-00073 DKW-RLP (D. Haw. 2014)

 (denying habeas petition re: revocation of petitioner’s parole in

 2012), aff’d, App. No. 14-16798 (9th Cir. Feb. 6, 2015) (denying

 certificate of appealability); Wideman v. Abercrombie, No. 1:13-

 cv-00081 SOM-BMK (D. Haw. 2013) (dismissing civil rights

 complaint as barred under the doctrine of Heck v. Humphrey, 512

 U.S. 477 (1994)).     These cases provide background for Wideman’s


                                      2
Case 1:20-cv-00162-LEK-KJM Document 8 Filed 05/18/20 Page 3 of 19   PageID #: 48



 current claims.2

 A.    Wideman v. Abercrombie, No. 1:13-cv-00081

       Here, Wideman claimed that Defendants Abercrombie, Sakai,

 Hironaka, Town, Fujishiro, Hoshijo, Johnson, Masuoka, Rego and

 Sizemore denied him due process when they allegedly arrested him

 on false parole violations; denied him a preliminary hearing and

 due process at his revocation hearing; revoked his parole;

 extended his sentence for an additional seven years; and allowed

 his criminal history to be published.3        See generally, Compl.,

 ECF No. 1 at #1-2; Order, ECF No. 5 at #34.

       Specifically, Wideman alleged that Fujishiro issued a parole

 retake warrant for Wideman’s arrest in May 2012 for his failure

 to report three contacts with law enforcement.          Compl., ECF No. 1

 at #5-6.    Officer Sizemore arrested Widemen, HPA members Masuoka,

 Town, and Hoshijo presided at Wideman’s parole revocation

 hearing, DPD Hironaka represented him, Rego prosecuted the

 charges, and Fujishiro testified.        Id. at #5-7.    Wideman was

 found guilty of violating the conditions of parole and his parole



       2
        A court “may take notice of proceedings in other courts,
 both within and without the federal judicial system, if those
 proceedings have a direct relation to matters at issue.” United
 States ex rel. Robinson Rancheria Citizens Council v. Borneo,
 Inc., 971 F.2d 244, 248 (9th Cir. 1992); see also Fed. R. Evid.
 201(b).
       3
        Wideman also alleged that he was attacked by an
 unidentified inmate at the Halawa Correctional Facility before
 his transfer to SCC.

                                      3
Case 1:20-cv-00162-LEK-KJM Document 8 Filed 05/18/20 Page 4 of 19    PageID #: 49



 was revoked in July 2012.       Wideman transferred to SCC in Arizona

 in January 2013 and commenced this action one month later.

       U.S. District Judge Susan Oki Mollway held that Wideman’s

 claims were barred from review under Heck v. Humphrey, 512 U.S.

 at 486-87, because success on those claims would call into

 question the legality of his parole revocation and incarceration.

 Because Wideman was still incarcerated, and was concurrently

 challenging his parole revocation in the state court, it was

 clear that his parole revocation had not been reversed, declared

 invalid, or expunged.      See id.   Judge Mollway dismissed No. 1:13-

 cv-00081 without prejudice to Wideman reasserting these claims

 after he secured habeas relief in state or federal court.4             ECF

 No. 5 at #38.

 B.    Wideman v. Thomas, No. 1:14-cv-00073

       A year later, on February 10, 2014, Wideman filed a federal

 petition for writ of habeas corpus under 28 U.S.C. § 2254,

 challenging the revocation of his parole in May 2012.              See id.,

 Pet., ECF No. 1.     Respondent filed an Answer and Wideman

 submitted a Reply.     ECF Nos. 10, 11.

       The state court record revealed that Wideman was sentenced

 to life with the possibility of parole in February 1988, in the

       4
        Judge Mollway dismissed Wideman’s claims against DPD
 Hironaka, who was not acting under color of state law as
 Wideman’s counsel and dismissed his failure to protect claim
 because he failed to link this claim to any Defendant. See No.
 1:13-cv-00081, ECF No. 5 at #41. Wideman did not appeal.

                                      4
Case 1:20-cv-00162-LEK-KJM Document 8 Filed 05/18/20 Page 5 of 19   PageID #: 50



 Circuit Court of the First Circuit, State of Hawaii (“circuit

 court”).     See ECF No. 10 at #72-74; see also State v. Wideman, 69

 Haw. 268, 739 P.2d 931 (1987).       The HPA paroled Wideman in 1997,

 but revoked parole in 2007 for the balance of his maximum life

 sentence.     Id. at #97.   In January 2010, the HPA again granted

 Wideman parole.     Id. at #99-105.       As a condition of parole,

 Wideman was required to report any contact with law enforcement,

 regardless of whether that contact led to arrest.           Id. at #101.

       On May 18, 2012, the HPA issued a parole retake warrant and

 Wideman was arrested.       Id. at #93.     Wideman received a Notice of

 Right to Pre-Revocation Hearing, informing him of the charges.

 Id. at #107-08.     That is, that he had failed to notify his parole

 officer of having contact with law enforcement on three separate

 occasions.     Id. at #107.   Wideman signed the notice and waived

 his right to a pre-revocation hearing.          Id. at #108.   On July 16,

 2012, the HPA held Wideman’s parole revocation hearing; DPD

 Hironaka represented him.       Id. at #124.     The next day, the HPA

 found Wideman guilty of violating the conditions of parole,

 revoked his parole for the balance of his maximum life sentence,

 and scheduled his next parole consideration hearing for May

 2019.5    Id. at #119.




       5
        Based on this, Wideman has repeatedly and incorrectly
 alleged that the HPA increased his life sentence by seven years.

                                       5
Case 1:20-cv-00162-LEK-KJM Document 8 Filed 05/18/20 Page 6 of 19   PageID #: 51



       On August 30, 2012, Wideman filed a Hawaii Rules of Penal

 Procedure (“HRPP”) Rule 40 petition in the circuit court.            Id. at

 #127-144.    Wideman claimed that the revocation of his parole was

 illegal because he was denied HPA records, effective assistance

 of counsel and due process during the proceedings, and was given

 an illegal seven-year parole “sentence.”         Id. at #128-29.     On

 January 14, 2013, the circuit court denied Wideman’s Petition, as

 “patently frivolous” and “without merit.”         Id. at #205-07.

       Wideman filed two appeals to the Intermediate Court of

 Appeals (“ICA”), which were consolidated.         Id. at #227-29.      On

 October 23, 2013, the ICA affirmed by summary disposition order,

 finding that Wideman violated the conditions of his parole, the

 revocation proceedings complied with due process, his counsel was

 not ineffective, and his original sentence had not been

 increased.    Id. at #301-02.

       On June 5, 2014, U.S. Magistrate Richard Judge Puglisi found

 that Wideman’s federal habeas petition was without merit,

 recommended that it be denied in its entirety, and that a

 certificate of appealability be denied.         See Findings and

 Recommendation, ECF No. 12.       On September 5, 2014, U.S. District

 Judge Derrick K. Watson adopted the Findings and Recommendation

 over Wideman’s objections, and denied a certificate of

 appealability.     Order, ECF No. 19.     On February 6, 2015, the

 Ninth Circuit Court of Appeals denied a certificate of


                                      6
Case 1:20-cv-00162-LEK-KJM Document 8 Filed 05/18/20 Page 7 of 19   PageID #: 52



 appealability.      ECF No. 26.

 C.      Present Claims

         Wideman now alleges that past and present Hawaii governors,

 HPA, HPD, and DPS officials, as well as SCC and CoreCivic6 prison

 officials illegally (1) charged and arrested him for violating a

 condition of parole; (2) denied him due process by failing to

 hold a pre-revocation hearing and withholding evidence at his

 revocation hearing; (3) revoked his parole, extended his

 sentence, and re-incarcerated him.        See Compl., ECF No. 1 at #1-

 24.   He alleges again that DPD Hironaka provided him ineffective

 assistance of counsel, and that Honolulu news media illegally

 published his criminal history at the behest of state officials.

         Wideman names Defendants in their official and individual

 capacities and alleges they violated his federal and state

 constitutional rights and state law by revoking his parole in

 2012.       He seeks damages and a preliminary injunction for

 immediate release from custody at OCCC.         See id.; see also Mot.,

 ECF No. 2.

                             II. LEGAL STANDARD

         The district court must screen all civil actions brought by

 prisoners that relate to prison conditions and/or seek redress


         6
        CoreCivic is a private corporation that provides detention
 and correctional facilities to local, state, and federal
 governments, including SCC, where Wideman was held in Arizona.
 https://www.corecivic.com.

                                      7
Case 1:20-cv-00162-LEK-KJM Document 8 Filed 05/18/20 Page 8 of 19   PageID #: 53



 from a governmental entity, officer, or employee of a

 governmental entity.      28 U.S.C. § 1915A(a).      The court must

 dismiss a complaint or portion thereof if its claims are legally

 frivolous or malicious, fail to state a claim on which relief may

 be granted, or seek monetary relief from a defendant who is

 immune from such relief.      28 U.S.C. § 1915(e)(2); 28 U.S.C.

 § 1915A(b); 42 U.S.C. § 1997e(c)(1).

       A complaint may be dismissed for failure to state a claim if

 it (1) lacks a cognizable legal theory; or (2) contains

 insufficient facts under a cognizable legal theory.           Balistreri

 v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990).             To

 state a claim, a pleading must contain a “short and plain

 statement of the claim showing that the pleader is entitled to

 relief.”    Fed. R. Civ. P. 8(a)(2).      While Rule 8 does not demand

 detailed factual allegations, “it demands more than an unadorned,

 the-defendant-unlawfully-harmed-me accusation.”          Ashcroft v.

 Iqbal, 556 U.S. 662, 678 (2009).         “Threadbare recitals of the

 elements of a cause of action, supported by mere conclusory

 statements, do not suffice.”       Id.

       The court must construe a pro se complaint liberally, accept

 all allegations of material fact as true, and construe those

 facts in the light most favorable to the Wideman.           See Erickson

 v. Pardus, 551 U.S. 89, 94 (2007); Hebbe v. Pliler, 611 F.3d

 1202, 1205 (9th Cir. 2010) (stating that “we continue to construe


                                      8
Case 1:20-cv-00162-LEK-KJM Document 8 Filed 05/18/20 Page 9 of 19   PageID #: 54



 pro se filings liberally”).         Leave to amend should be granted

 unless it appears that amendment is futile.           Lopez v. Smith, 203

 F.3d 1122, 1130 (9th Cir. 2000).

                              III.    DISCUSSION

       “To sustain an action under section 1983, Wideman must show

 ‘(1) that the conduct complained of was committed by a person

 acting under color of state law; and (2) that the conduct

 deprived the Wideman of a federal constitutional or statutory

 right.’”    Hydrick v. Hunter, 500 F.3d 978, 987 (9th Cir. 2007)

 (citation omitted), vacated and remanded on other grounds, 129 S.

 Ct. 2431 (2009); see also West v. Atkins, 487 U.S. 42, 48 (1988);

 42 U.S.C. § 1983.

 A.    Release is not Available Under § 1983

       When a prisoner challenges the legality or duration of his

 custody, or raises a constitutional challenge that could entitle

 him to earlier release, his sole federal remedy is a writ of

 habeas corpus.     Wilkinson v. Dotson, 544 U.S. 74, 78 (2005);

 Preiser v. Rodriguez, 411 U.S. 475, 477           (1973).   To the extent

 that Wideman seeks release based on the revocation of his parole,

 such relief is unavailable under § 1983.

       Wideman, however, cannot bring these claims in another

 federal habeas petition until he applies for and receives

 authorization from the Ninth Circuit Court of Appeals.             See 28

 U.S.C. § 2244 (b)(3)(A).      Wideman’s failure to obtain such


                                        9
Case 1:20-cv-00162-LEK-KJM Document 8 Filed 05/18/20 Page 10 of 19   PageID #: 55



  authorization deprives this Court of subject matter jurisdiction

  over his claims seeking release.         See 28 U.S.C. § 2244(a); see

  also, Magwood v. Patterson, 561 U.S. 320, 331 (2010); Burton v.

  Stewart, 549 U.S. 147, 157 (2007).        These claim also appear

  barred from review under HRPP 40(a)(3), which is inapplicable

  “where the issues sought to be raised have been previously ruled

  upon or were waived.”     Accordingly, Wideman’s claims for release

  from custody are DISMISSED.

  B.   Heck v. Humphrey

       As Wideman was informed in No. 1:13-cv-00081, under Heck:

       [T]o recover damages for an allegedly unconstitutional
       conviction or imprisonment, or for other harm caused by
       actions whose unlawfulness would render a conviction or
       sentence invalid, a § 1983 plaintiff must prove that
       the conviction or sentence has been reversed on direct
       appeal, expunged by executive order, declared invalid
       by a state tribunal authorized to make such
       determination, or called into question by a federal
       court’s issuance of a writ of habeas corpus[.]

  512 U.S. at 486-87; 28 U.S.C. § 2254.        Thus, a prisoner may not

  challenge his custody under § 1983, whether he seeks monetary

  damages or injunctive release, until that term of custody has

  been set aside.    See Guerrero v. Gates, 442 F.3d 697, 703 (9th

  Cir. 2006) (holding wrongful arrest, malicious prosecution and

  conspiracy to bring false charges claims were Heck-barred);

  Cabrera v. City of Huntington Park, 159 F.3d 374, 380 (9th Cir.

  1998) (holding false arrest and imprisonment claims were Heck-

  barred until conviction is invalidated).         Such claims


                                      10
Case 1:20-cv-00162-LEK-KJM Document 8 Filed 05/18/20 Page 11 of 19   PageID #: 56



  “necessarily imply” the invalidity of a conviction.          See, e.g.,

  Valdez v. Rosenbaum, 302 F.3d 1039, 1049 (9th Cir. 2002) (finding

  that pretrial detainee’s claim that he was denied access to a

  telephone to call his attorney was Heck-barred).

       Success on Wideman’s claims here would call into question

  the validity of his parole revocation.        Clearly, Wideman’s 2012

  parole revocation has not been reversed, expunged, declared

  invalid, or otherwise set aside.         Wideman’s Complaint, regardless

  of the relief sought, is DISMISSED as Heck-barred.

  C.   Wideman’s State and Federal Claims are Time-barred

       A failure to comply with the applicable statute of

  limitations may be grounds for dismissal on screening, if it is

  evident from the face of the complaint that the plaintiff cannot

  “prevail, as a matter of law, on the equitable tolling issue.”

  Cervantes v. City of San Diego, 5 F.3d 1273, 1276 (9th Cir.

  1993).

       1.    Section 1983 Claims

       Because § 1983 does not contain its own statute of

  limitation, the Court applies Hawaii’s two-year statute of

  limitation for personal injury actions to Wideman’s federal

  claims.   See Butler v. Nat’l Cmty. Renaissance of Cal., 766 F.3d

  1191, 1198 (9th Cir. 2014) (holding federal courts apply the

  forum state’s statute of limitation and state laws for personal

  injury actions and tolling, to the extent they are consistent


                                      11
Case 1:20-cv-00162-LEK-KJM Document 8 Filed 05/18/20 Page 12 of 19   PageID #: 57



  with federal law); see also Pele Defense Fund v. Paty, 73 Haw

  578, 597-98 (1992) (discussing HRS § 657-7, Hawaii’s two-year

  “general personal injury” provision).

       While state law determines the statute of limitation for

  § 1983 claims, “‘federal law determines when a civil rights claim

  accrues.’”    Azer v. Connell, 306 F.3d 930, 936 (9th Cir. 2002)

  (quoting Morales v. City of L.A., 214 F.3d 1151, 1153-54 (9th

  Cir. 2000) ).    Under federal law, “a claim accrues when the

  plaintiff knows or should know of the injury that is the basis of

  the cause of action.”     Douglas v. Noelle, 567 F.3d 1103, 1109

  (9th Cir. 2009).     Wideman’s federal claims accrued no later than

  February 6, 2015, when the Ninth Circuit Court of Appeals denied

  a certificate of appealability in App. No. 1:14-cv-00073.

       Although HRS § 657-13 tolls the limitation period for

  prisoners who are incarcerated for a term less than life, Wideman

  was sentenced to a life term, thus, it does not operate to toll

  his claims.    A court may equitably toll the statute of limitation

  “to prevent the unjust technical forfeiture of causes of action,

  where the defendant would suffer no prejudice.”          Jones v. Blanas,

  393 F.3d 918, 928 (9th Cir. 2004).        Equitable tolling is

  appropriate in § 1983 cases where there is “timely notice, [lack]

  of prejudice to the defendant, and reasonable and good faith

  conduct on the part of the plaintiff.”        Donoghue v. Orange Cty.,

  848 F.2d 926, 931 (9th Cir. 1987) (citing Retail Clerks Union


                                      12
Case 1:20-cv-00162-LEK-KJM Document 8 Filed 05/18/20 Page 13 of 19   PageID #: 58



  Local 648 v. Hub Pharmacy, Inc., 707 F.2d 1030, 1033 (9th Cir.

  1983) ).

       Defendants here will suffer prejudice, because they have

  already successfully defended against Wideman’s claims through

  appeal in both the state and federal courts.         Nor can the Court

  conclude that Wideman’s decision to raise these claims again, in

  light of the multiple state and federal decisions explaining that

  these claims are without merit, is reasonable or done in good

  faith.    Wideman’s federal claims are time-barred on the face of

  the Complaint and nothing within it, or within the extensive

  record in No. 1:14-cv-00073, indicates that either statutory or

  equitable tolling applies.

       2.     Wideman’s State Law Claims

       Wideman also alleges tort claims against these state

  officials under HRS § 663-1.       As with his federal claims,

  Wideman’s state tort claims accrued when he knew or should have

  known of Defendants’ alleged tortious actions.          See

  Kaho‘ohanohano v. State, 117 Hawai‘i 262, 315, 178 P.3d 538, 591

  (2008); see also Wiesenberg v. Univ. of Hawai’i, 144 Hawai`i 378,

  442 P.3d 441 (Haw. Ct. App. 2019).        Thus, these claims accrued

  under Hawaii law no later than July 2012, when Wideman’s parole

  was revoked.




                                      13
Case 1:20-cv-00162-LEK-KJM Document 8 Filed 05/18/20 Page 14 of 19   PageID #: 59



       Wideman’s state tort claims are governed by the two-year

  statute of limitation set forth in Haw. Rev. Stat. § 662-4,7

  which contains no provisions for tolling the limitation period,

  equitable or otherwise.      See Whittington v. State, 72 Haw. 77,

  806 P.2d 957 (1991) (holding HRS § 657-13 does not apply to

  claims brought under the State Tort Liability Act, and that

  equitable estoppel cannot be used to toll a claim under § 662-4);

  see also Wiesenberg, 144 Hawai`i at*8.

       Accordingly, because it is clear from the face of the

  Complaint that Wideman’s state and federal claims are time-

  barred, and he is not entitled to equitable or statutory tolling,

  the Complaint is DISMISSED.

  D.   Claims against DPD Hironaka Remain Dismissed With Prejudice

       Defendant Hironaka, as Wideman’s public defender, was not

  acting under color of state law when she represented him at his

  parole revocation hearing, she is not subject to suit under

  § 1983.    See Polk Cnty v. Dodson, 454 U.S. 312, 325 (1981)

  (stating that public defenders do not act under color of state

  law when performing traditional functions as counsel while

  representing criminal defendants).        Claims against Hironaka

       7
           HRS § 662-4 provides:

       A tort claim against the State shall be forever barred
       unless action is begun within two years after the claim
       accrues, except in the case of a medical tort claim
       when the limitation of action provisions set forth in
       section 657-7.3 shall apply.

                                      14
Case 1:20-cv-00162-LEK-KJM Document 8 Filed 05/18/20 Page 15 of 19   PageID #: 60



  remain DISMISSED with prejudice.

  E.   HPA Members’ Absolute Quasi-judicial Immunity

       Past and present HPA Board Members Defendants Hyun, Tua,

  Otani, Hee, Inouye, Masuoka, Hoshijo, and Town are absolutely

  immune from § 1983 damages claims for decisions granting,

  denying, or revoking parole.       See Bermudez v. Duenas, 936 F.2d

  1064, 1066 (9th Cir. 1991) (“Although a section 1983 action may

  be maintained against officials acting in their individual

  capacities, parole board officials are entitled to absolute

  immunity from liability for damages for their actions taken when

  processing parole applications.”).        “[P]arole board officials of

  the BPH are entitled to absolute quasi-judicial immunity for

  decisions `to grant, deny, or revoke parole' because these tasks

  are `functionally comparable' to tasks performed by judges.”

  Swift v. California, 384 F.3d 1184, 1189 (9th Cir. 2004) (quoting

  Sellars v. Procunier, 641 F.2d 1295, 1303 (9th Cir. 1981)).            This

  immunity extends not only to actions “taken when processing

  parole applications,” see Bermudez, 936 F.2d at 1066, but also

  “to parole officials[’] . . . `imposition of parole conditions’

  and . . . ‘execution of parole revocation procedures[.]’”            Swift,

  384 F.3d at 1189 (quoting Anderson v. Boyd, 714 F.2d 906, 909

  (9th Cir. 1983)), overruled on other grounds as recognized in

  Swift, 384 F.3d at 1190).




                                      15
Case 1:20-cv-00162-LEK-KJM Document 8 Filed 05/18/20 Page 16 of 19   PageID #: 61



       Thus, Wideman’s claims against past and present HPA board

  members regarding the revocation of his parole in 2012 are

  barred.   See Swift, 384 F.3d at 1189 (distinguishing between

  “quasi-judicial” actions that relate to the decision to grant,

  deny, or revoke parole, for which parole officials have absolute

  immunity, and other actions like reporting parole violations, for

  which officials have only qualified immunity); Gay v. Parsons,

  No. 16-cv-5998-CRB, 2019 WL 3387954, at *5 (N.D. Cal. July 26,

  2019) (stating that the exercise of discretion in granting or

  denying parole is akin to the role of a judge, and therefore

  parole officials are absolutely immune when they exercise that

  discretion).

  F.   First Amendment Claims

       Wideman alleges that the Honolulu Star Advertiser and

  Honolulu broadcast stations KHON 2, KITV 4, KFVE 5, KHNL 8, and

  KGMB 9 violated his rights under the First Amendment when they

  reported on his conviction revocation of his parole in 2012.

       First, the Supreme Court has unequivocally held that the

  First Amendment guarantees of freedom of speech and freedom of

  the press, “standing alone,” guarantee access to criminal trials.

  Richmond Newspapers, Inc. v. Virginia, 448 U.S. 555, 577 (1980).

  That access includes protection of the public’s right of access

  to information, and in particular, to unsealed court records.

  See Courthouse News Serv. v. Planet, 947 F.3d 581, 590 (9th Cir.


                                      16
Case 1:20-cv-00162-LEK-KJM Document 8 Filed 05/18/20 Page 17 of 19   PageID #: 62



  2020) (discussing the public’s right of access to newly filed,

  non-confidential civil complaints before judicial proceedings

  have begun) (“Planet II”).      “The news media’s right of access to

  judicial proceedings is essential not only to its own free

  expression, but also to the public’s.”        Courthouse News Serv. v.

  Planet, 750 F.3d 776, 786 (9th Cir. 2014) (“Planet I”).            “With

  respect to judicial proceedings in particular, the function of

  the press serves . . . to bring to bear the beneficial effects of

  public scrutiny upon the administration of justice.”           Cox Broad.

  Corp. v. Cohn, 420 U.S. 469, 492 (1975).         Thus, “every circuit to

  consider the issue has uniformly concluded that the right [of

  access to court records] applies to both civil and criminal

  proceedings.”    Planet II, 947 F.3d at 590, and n.3 (citing Dhiab

  v. Trump, 852 F.3d 1087, 1099,(D.C. Cir. 2017) (collecting cases)

  (further citations omitted).

       Second, Wideman does not explain how the publication of

  information relating to the revocation of his parole, or even

  more broadly, of his criminal history, caused him harm, as

  required to state a constitutional or state law tort claim.            That

  is, Wideman fails to show that HPA Defendants’ decision to revoke

  his parole was influenced by the publication of the underlying

  facts of his conviction or alleged parole violation, information

  that they already possessed.




                                      17
Case 1:20-cv-00162-LEK-KJM Document 8 Filed 05/18/20 Page 18 of 19   PageID #: 63



       Third, Wideman’s criminal history, including his 1988

  conviction, 2012 re-incarceration, and challenges to the

  revocation of parole are matters of public record that are

  readily available to the public, regardless of whether the news

  media also publicized them.      See https://www.courts.state.hi.us.

  (follow “eCourt Kokua”; then follow “Party Search” for Case ID

  1PC850001261, CAAP-XX-XXXXXXX, and 1CC191001575) (last visited

  April 29, 2020).

       Wideman fails to state a First Amendment violation and these

  claims are DISMISSED with prejudice.

                          IV.   28 U.S.C. § 1915(g)

         Wideman is notified that this dismissal may count as a

  “strike” under the “3-strikes” provision of 28 U.S.C. § 1915(g).

  Under the 3-strikes provision, a prisoner may not bring a civil

  action or appeal a civil judgment in forma pauperis under 28

  U.S.C. § 1915

       if the prisoner has, on 3 or more prior occasions,
       while incarcerated or detained in any facility, brought
       an action or appeal in a court of the United States
       that was dismissed on the grounds that it is frivolous,
       malicious, or fails to state a claim upon which relief
       may be granted, unless the prisoner is under imminent
       danger of serious physical injury.

  28 U.S.C. § 1915(g).

  //

  //

  //


                                      18
Case 1:20-cv-00162-LEK-KJM Document 8 Filed 05/18/20 Page 19 of 19            PageID #: 64



  //

  //

  //

                                    V.   CONCLUSION

        The Complaint is DISMISSED in its entirety, for Wideman’s

  failure to state a claim under federal or state law, pursuant to

  28 U.S.C. §§ 1915(e)(2) and 1915A(a).              Because it is clear that

  amendment is futile, this Dismissal is WITH PREJUDICE.

        Wideman’s Motion for Preliminary Injunction, ECF No. 2, is

  DENIED.

        IT IS SO ORDERED.

        DATED: Honolulu, Hawaii, May 18, 2020.




                                           /s/ Leslie E. Kobayashi
                                          Leslie E. Kobayashi
                                          United States District Judge




  Wideman v. Ige, et al., 1:20-cv-00162 LEK/KJM; Scrn’g ‘20 (dsm ftsc Heck)




                                            19
